EXHIBIT 10.7

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, as amended.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, as amended, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

Void after

July 1, 2014

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

this WARRANT TO PURCHASE SHARES OF COMMON STOCK (this "Warrant"), dated as of
[_______________], is issued to MTS PARTNERS, INC. (f/k/a iPRINT TECHNOLOGIES,
INC.), a California corporation (the "Holder") by American TonerServ Corp., a
Delaware corporation (the "Company"), pursuant to the terms of that certain
Master Amendment Agreement, dated as of March 30, 2010, by and among the
Company, the Holder, and others (the "Master Agreement").  Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed
thereto in the Master Agreement. 


1.                  PURCHASE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH AND SET FORTH IN THE MASTER AGREEMENT, HOLDER IS ENTITLED,
UPON SURRENDER OF THIS WARRANT AT THE PRINCIPAL OFFICE OF THE COMPANY (OR AT
SUCH OTHER PLACE AS THE COMPANY SHALL NOTIFY THE HOLDER IN WRITING), TO PURCHASE
FROM THE COMPANY UP TO THIRTY-SEVEN MILLION ONE HUNDRED THIRTY-NINE THOUSAND TWO
HUNDRED THIRTY-THREE (37,139,233) SHARES (THE "WARRANT SHARES") OF THE COMPANY’S
COMMON STOCK (THE "COMMON STOCK"). 


2.                  EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH SHARE OF COMMON
STOCK SHALL BE $____ PER SHARE.  SUCH PRICE SHALL BE SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 8 BELOW (SUCH PRICE, AS ADJUSTED FROM TIME TO TIME, IS
HEREIN REFERRED TO AS THE "EXERCISE PRICE"). 


3.                  EXERCISE PERIOD.  THIS WARRANT SHALL BE EXERCISABLE, IN
WHOLE OR IN PART, AT ANY TIME ON OR AFTER JULY 1, 2011 BUT EXPIRES AT 5:00 P.M.
ON JULY 1, 2014.


4.                  METHOD OF EXERCISE.  WHILE THIS WARRANT REMAINS OUTSTANDING
AND EXERCISABLE IN ACCORDANCE WITH SECTION 3 ABOVE, THE HOLDER MAY EXERCISE, IN
WHOLE OR IN PART, THE PURCHASE RIGHTS EVIDENCED HEREBY.  SUCH EXERCISE SHALL BE
EFFECTED BY:


(A)               THE SURRENDER OF THE WARRANT, TOGETHER WITH A DULY EXECUTED
COPY OF THE NOTICE OF EXERCISE ATTACHED HERETO AS EXHIBIT A (THE "NOTICE OF
EXERCISE"), TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICES; AND




 

--------------------------------------------------------------------------------



 


(B)               THE PAYMENT TO THE COMPANY OF AN AMOUNT EQUAL TO THE AGGREGATE
EXERCISE PRICE FOR THE NUMBER OF SHARES BEING PURCHASED (BY CASH, CHECK, WIRE
TRANSFER OR CANCELLATION OF INDEBTEDNESS).


5.                  NET EXERCISE.  IN LIEU OF CASH EXERCISING THIS WARRANT, THE
HOLDER MAY ELECT TO RECEIVE SHARES EQUAL TO THE VALUE OF THIS WARRANT (OR THE
PORTION THEREOF BEING CANCELED) BY SURRENDER OF THIS WARRANT AT THE PRINCIPAL
OFFICE OF THE COMPANY TOGETHER WITH NOTICE OF SUCH ELECTION, IN WHICH EVENT THE
COMPANY SHALL ISSUE TO THE HOLDER HEREOF A NUMBER OF SHARES OF COMMON STOCK
COMPUTED USING THE FOLLOWING FORMULA:

            Y (A - B)

X =             A

Where

X =      The number of shares of Common Stock to be issued to the Holder.

Y =       The number of shares of Common Stock purchasable under this Warrant.

A =      The fair market value of one share of the Company's Common Stock on the
date the net issuance election is made.

B =      The Exercise Price (as adjusted to the date of such net exercise).

For purposes of this Section 5, the fair market value of one share of Common
Stock as of a particular date shall be determined as follows:  (i) if traded on
a securities exchange or through the Nasdaq National Market, the value shall be
deemed to be the average of the closing prices of the securities on such
exchange over the thirty (30) day period ending three (3) days prior to the net
exercise election; (ii) if traded over-the-counter, the value shall be deemed to
be the average of the closing bid or sale prices (whichever is applicable) over
the thirty (30) day period ending three (3) days prior to the net exercise; and
(iii) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Board of Directors of the
Company. 


6.                  CERTIFICATE FOR SHARES.  UPON THE EXERCISE OF THE PURCHASE
RIGHTS EVIDENCED BY THIS WARRANT, ONE OR MORE CERTIFICATES FOR THE NUMBER OF
WARRANT SHARES SO PURCHASED SHALL BE ISSUED AS SOON AS PRACTICABLE THEREAFTER,
AND IN ANY EVENT WITHIN THIRTY (30) DAYS OF THE DELIVERY OF THE NOTICE OF
EXERCISE. 


7.                  ISSUANCE OF SHARES.  THE COMPANY COVENANTS THAT THE COMMON
STOCK, WHEN ISSUED PURSUANT TO THE EXERCISE OF THIS WARRANT, WILL BE DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS, AND
CHARGES WITH RESPECT TO THE ISSUANCE THEREOF.  DURING THE PERIOD WITHIN WHICH
THE RIGHTS REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL
TIMES HAVE AUTHORIZED AND RESERVED FOR THE PURPOSE OF ISSUE UPON EXERCISE OF THE
PURCHASE RIGHTS EVIDENCED BY THIS WARRANT, A SUFFICIENT NUMBER OF SHARES OF ITS
STOCK TO PROVIDE FOR THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT.  IN
THE EVENT THAT THERE IS AN INSUFFICIENT NUMBER OF SHARES OF COMMON STOCK
RESERVED FOR ISSUANCE PURSUANT TO THE EXERCISE OF THIS WARRANT, THE

2

--------------------------------------------------------------------------------



 

Company will take appropriate action to authorize an increase in the capital
stock to allow for such issuance or similar issuance acceptable to the Holder.

 


8.                  ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  THE
EXERCISE PRICE AND THE NUMBER OF SHARES OF COMMON STOCK PURCHASABLE UPON
EXERCISE OF THIS WARRANT SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS
FOLLOWS:


(A)               STOCK SPLITS AND COMBINATIONS.  IN THE EVENT THE COMPANY
SHOULD AT ANY TIME OR FROM TIME TO TIME AFTER THE DATE OF ISSUANCE HEREOF AND
PRIOR TO THE EXPIRATION OF THIS WARRANT FIX A RECORD DATE FOR THE EFFECTUATION
OF A SPLIT OR SUBDIVISION OF THE OUTSTANDING SHARES OF COMMON STOCK OR THE
DETERMINATION OF HOLDERS OF COMMON STOCK ENTITLED TO RECEIVE A DIVIDEND OR OTHER
DISTRIBUTION PAYABLE IN ADDITIONAL SHARES OF COMMON STOCK OR OTHER SECURITIES OR
RIGHTS CONVERTIBLE INTO, OR ENTITLING THE HOLDER THEREOF TO RECEIVE, DIRECTLY OR
INDIRECTLY, ADDITIONAL SHARES OF COMMON STOCK (HEREINAFTER REFERRED TO AS
"COMMON STOCK EQUIVALENTS") WITHOUT PAYMENT OF ANY CONSIDERATION BY SUCH HOLDER
FOR THE ADDITIONAL SHARES OF COMMON STOCK OR THE COMMON STOCK EQUIVALENTS
(INCLUDING THE ADDITIONAL SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OR
EXERCISE THEREOF), THEN, AS OF SUCH RECORD DATE (OR THE DATE OF SUCH DIVIDEND
DISTRIBUTION, SPLIT OR SUBDIVISION IF NO RECORD DATE IS FIXED), THE EXERCISE
PRICE OF THIS WARRANT SHALL BE APPROPRIATELY DECREASED SO THAT THE NUMBER OF
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED
IN PROPORTION TO SUCH INCREASE OF OUTSTANDING SHARES.


(B)               STOCK COMBINATIONS.  IN THE EVENT THE COMPANY SHOULD AT ANY
TIME OR FROM TIME TO TIME AFTER THE DATE OF ISSUANCE HEREOF AND PRIOR TO THE
EXPIRATION OF THIS WARRANT IF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
AT ANY TIME AFTER THE DATE HEREOF IS DECREASED BY A COMBINATION OF THE
OUTSTANDING SHARES OF COMMON STOCK, THEN, FOLLOWING THE EFFECTIVE DATE OF SUCH
COMBINATION, THE EXERCISE PRICE FOR THIS WARRANT SHALL BE APPROPRIATELY
INCREASED SO THAT THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON EXERCISE
HEREOF SHALL BE DECREASED IN PROPORTION TO SUCH DECREASE IN OUTSTANDING SHARES.


(C)               NOTICE OF ADJUSTMENT.  UPON THE OCCURRENCE OF EACH ADJUSTMENT
OF THE EXERCISE PRICE PURSUANT TO THIS SECTION 8, THE COMPANY SHALL PROMPTLY
COMPUTE SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND PREPARE AND
FURNISH TO HOLDER A CERTIFICATE SETTING FORTH THE FACTS UPON WHICH SUCH
ADJUSTMENT IS BASED. 


9.                  NO FRACTIONAL SHARES OR SCRIP.  NO FRACTIONAL SHARES OR
SCRIP REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON THE EXERCISE OF THIS
WARRANT, BUT IN LIEU OF SUCH FRACTIONAL SHARES THE COMPANY SHALL MAKE A CASH
PAYMENT THEREFOR ON THE BASIS OF THE EXERCISE PRICE THEN IN EFFECT.


10.             NO STOCKHOLDER RIGHTS.  NOTHING CONTAINED IN THIS WARRANT SHALL
BE CONSTRUED AS CONFERRING UPON HOLDER OR ANY OTHER PERSON ANY RIGHTS WHATSOEVER
AS A STOCKHOLDER OF THE COMPANY; AND NO DIVIDENDS OR INTEREST SHALL BE PAYABLE
OR ACCRUED IN RESPECT OF THIS WARRANT OR THE COMMON STOCK OBTAINABLE HEREUNDER
UNTIL, AND ONLY TO THE EXTENT THAT, THIS WARRANT SHALL HAVE BEEN EXERCISED.




3

--------------------------------------------------------------------------------



 


11.             NO IMPAIRMENT.  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
CERTIFICATE OF INCORPORATION OR BYLAWS, OR THROUGH REORGANIZATION,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF SECURITIES, SALE OF ASSETS
OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT, BUT WILL AT ALL TIMES IN GOOD
FAITH ASSIST IN THE CARRYING OUT OF ALL SUCH TERMS AND IN THE TAKING OF ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER TO PROTECT THE RIGHTS OF THE
REGISTERED HOLDER AGAINST IMPAIRMENT.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY (I) WILL NOT INCREASE THE PAR VALUE OF ANY SHARES OF
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT ABOVE THE AMOUNT PAYABLE
THEREFOR UPON SUCH EXERCISE; AND (II) WILL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE
FULLY PAID AND NON-ASSESSABLE SHARES UPON EXERCISE OF THE WARRANT.


12.             RESTRICTIONS.  THE HOLDER HEREOF ACKNOWLEDGES THAT THE COMMON
STOCK ACQUIRED UPON THE EXERCISE OF THIS WARRANT MAY HAVE RESTRICTIONS UPON ITS
RESALE IMPOSED BY STATE AND FEDERAL SECURITIES LAWS.


13.             SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL BE A SATURDAY OR A SUNDAY OR SHALL BE A LEGAL HOLIDAY, THEN SUCH
ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING DAY
NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.


14.             MISCELLANEOUS. 


(A)               NOTICE.  THE NOTICE OF EXERCISE AND ANY OTHER NOTICE REQUIRED
OR PERMITTED UNDER THIS WARRANT SHALL BE GIVEN IN WRITING AND DELIVERED AS
DESCRIBED HEREIN.  A NOTICE SHALL BE DEEMED EFFECTIVELY GIVEN AS FOLLOWS: 
(I) UPON PERSONAL DELIVERY; (II) ONE (1) BUSINESS DAY AFTER TRANSMISSION BY
ELECTRONIC MEANS, PROVIDED SUCH TRANSMISSION IS ELECTRONICALLY CONFIRMED AS
HAVING BEEN SUCCESSFULLY TRANSMITTED AND A COPY OF SUCH NOTICE IS DEPOSITED
WITHIN 24 HOURS FOR EITHER OVERNIGHT DELIVERY OR FOR REGISTERED OR CERTIFIED
MAIL, IN ACCORDANCE WITH CLAUSE (III) OR (IV) BELOW, RESPECTIVELY; (III) ONE
(1) BUSINESS DAY AFTER DEPOSIT WITH A REPUTABLE OVERNIGHT COURIER SERVICE,
PREPAID FOR OVERNIGHT DELIVERY; OR (IV) THREE (3) BUSINESS DAYS AFTER DEPOSIT
WITH THE UNITED STATES POSTAL SERVICE, POSTAGE PREPAID, REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED.  ADDRESSES FOR NOTICE SHALL BE AS FOLLOWS, OR AT
SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE BY TEN (10) DAYS' ADVANCE WRITTEN
NOTICE TO THE OTHER PARTIES:

If to the Company: 

American TonerServ Corp.

420 Aviation Blvd., Suite 103

Santa Rosa, CA  95403

Attn:  Chuck Mache, President and CEO

Fax:  (707) 581-7450

4

--------------------------------------------------------------------------------



 

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Spaulding McCullough & Tansil LLP

90 South E Street, Suite 200

Santa Rosa, CA  95404

Attn:  Kevin J. McCullough or Douglas J. (DJ) Drennan

Fax:  (707) 524-1906

If to Holder:

MTS Partners, Inc. (f/k/a iPrint Technologies, Inc.)

980 Magnolia Avenue, Suite 5

Larkspur, CA 94939

Attn:  Chad Solter

Fax:  (415) 927-3232

 

With a copy, which shall not constitute notice but shall be delivered at the
same time and by the same means, to:

Haas & Najarian, LLP

58 Maiden Lane, 2nd Floor

San Francisco, Ca 94108

Attn:  Louis N. Haas, Esq.

Fax:  (415) 391-0555

 


(B)               TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO THE
TERMS, COVENANTS, AND CONDITIONS CONTAINED HEREIN.


(C)               ENTIRE AGREEMENT.  THIS WARRANT, INCLUDING ANY OTHER
AGREEMENTS, EXHIBITS, AND SCHEDULES TO BE ENTERED INTO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND SPECIFICALLY REFERENCED IN THIS WARRANT,
CONSTITUTES AND EMBODIES THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS
OR UNDERSTANDINGS OF THE PARTIES HERETO, WHETHER WRITTEN OR ORAL. 


(D)               CONSTRUCTION.  EVERY COVENANT, TERM, AND PROVISION OF THIS
WARRANT SHALL BE CONSTRUED SIMPLY ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY
FOR OR AGAINST ANY PARTY.  EVERY EXHIBIT, SCHEDULE, ATTACHMENT, OR OTHER
APPENDIX ATTACHED TO THIS WARRANT AND REFERRED TO HEREIN SHALL CONSTITUTE A PART
OF THIS WARRANT AND IS HEREBY INCORPORATED HEREIN BY REFERENCE.  ANY REFERENCE
TO ANY FEDERAL, STATE, LOCAL, OR FOREIGN STATUE OR LAW SHALL BE DEEMED ALSO TO
REFER TO ALL RULES AND REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT
REQUIRES OTHERWISE.  UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, (I) PLURAL
AND SINGULAR NUMBERS WILL EACH BE CONSTRUED TO INCLUDE THE OTHER; (II) THE
MASCULINE, FEMININE, AND NEUTER GENDERS WILL EACH BE CONSTRUED TO INCLUDE THE
OTHERS; (III) "SHALL," "WILL," "MUST," "AGREE," AND "COVENANTS" ARE EACH
MANDATORY; (IV) "MAY" IS

5

--------------------------------------------------------------------------------



permissive; (v) "or" is not exclusive; (vi) "includes" and "including" are not
limiting; and (vii) "knowledge" will mean knowledge after due inquiry.

 


(E)               AMENDMENTS AND WAIVERS.  ANY TERM OF THIS WARRANT MAY BE
AMENDED AND THE OBSERVANCE OF ANY TERM OF THIS WARRANT MAY BE WAIVED (EITHER
GENERALLY OR IN A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR
PROSPECTIVELY), BUT ONLY WITH THE WRITTEN CONSENT OF THE PARTY OR PARTIES TO BE
BOUND THEREBY.  NO DELAY IN THE EXERCISE OF ANY RIGHT OR REMEDY UNDER THIS
WARRANT SHALL CONSTITUTE A WAIVER THEREOF AND THE WAIVER BY ANY PARTY OF ANY
RIGHT OR REMEDY UNDER THIS WARRANT ON ANY ONE OCCASION SHALL NOT BE DEEMED A
WAIVER OF SUCH RIGHT OR REMEDY ON ANY SUBSEQUENT OCCASION.


(F)                 ASSIGNMENT.  THIS WARRANT SHALL NOT BE TRANSFERRED OR
ASSIGNED, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY. 


(G)               NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NOTHING IN THIS WARRANT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON
ANY PARTY OTHER THAN THE PARTIES HERETO, OR THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF
THIS WARRANT.


(H)               HEADINGS.  THE TITLES AND SUBTITLES USED IN THIS WARRANT ARE
USED FOR CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING OR
INTERPRETING THIS WARRANT.


(I)                 GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES OF SUCH STATE.


(J)                  JURISDICTION.  ANY SUIT, ACTION OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH, THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN ANY
COURT OF COMPETENT JURISDICTION IN SONOMA COUNTY, CALIFORNIA, AND EACH OF THE
PARTIES HEREBY CONSENTS TO THE JURISDICTION OF SUCH COURTS (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR PROCEEDING THAT
IS BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORM.  PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN
THE WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT. 


(K)               SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
WARRANT SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS WARRANT SHALL BE OR BECOME
PROHIBITED OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE
REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS WARRANT. 


(L)                  SPECIFIC PERFORMANCE.  EACH PARTY'S OBLIGATION UNDER THIS
WARRANT IS UNIQUE.  IF ANY PARTY SHOULD DEFAULT IN SUCH PARTY'S OBLIGATIONS
UNDER THIS WARRANT, EACH

6

--------------------------------------------------------------------------------



party acknowledges that it would be extremely impracticable to measure the
resulting damages; accordingly, the nondefaulting party or parties, in addition
to damages and any other available rights or remedies, may sue in equity for
specific performance, and the parties hereby expressly waive the defense that a
remedy in damages shall be adequate.  The parties also hereby expressly waive
any requirement that the nondefaulting party or parties post a bond or similar
security prior to obtaining and enforcing any specific performance.

 

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has executed this Warrant to Purchase Shares
of Common Stock as of the date first set forth above.

 

COMPANY:

 

AMERICAN TONERSERV CORP.,

  a Delaware corporation,

 

 

By:       /s/ Chuck Mache

            Chuck Mache

Its:       President and CEO

 

8

--------------------------------------------------------------------------------



 

EXHIBIT A

NOTICE OF EXERCISE

Attention:  American TonerServ Corp., Secretary

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to purchase thereunder, the
securities of the Company, as provided for therein, by (check applicable
subsection):

____  a.    tendering payment of the Exercise Price per share required under
such Warrant for ______________ such securities; OR

____  b.    invoking the net exercise provisions of Section 5 of such Warrant to
purchase _____________ such securities.

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for the undersigned's own account for investment purposes only, and
not for resale or with a view to distribution of such shares or any part
thereof.

WARRANT HOLDER:

                                                                                   

(name of individual or entity warrant holder)

 

                                                                                   

                                                                       
(signature)

 

                                                                       
                                                                                   

                                                                        (print
name, if signing for entity)

 

Date:                                      

 

Name in which shares should be registered:

 

                                                                       

A-1

--------------------------------------------------------------------------------

